                                                                              Case 2:20-cv-02204-GMN-DJA Document 1 Filed 12/07/20 Page 1 of 7



                                                                          1   Kevin L. Hernandez, Esq.
                                                                              Nevada Bar No. 12594
                                                                          2   LAW OFFICE OF KEVIN L.
                                                                              HERNANDEZ
                                                                          3   8872 S. Eastern Avenue, Suite 270
                                                                              Las Vegas, Nevada 89123
                                                                          4   T: (702) 563-4450
                                                                              F: (702) 552-0408
                                                                          5   kevin@kevinhernandezlaw.com
                                                                              Attorney for Plaintiff
                                                                          6
                                                                                                           UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                                   DISTRICT OF NEVADA
                                                                          8

                                                                          9    KYM R. SECRIST, an individual;                        Case No.: 2:20-cv-02204

                                                                         10                                       Plaintiff;

                                                                         11    v.
                                                                                                                                       COMPLAINT FOR VIOLATIONS OF
Law Office of Kevin L. Hernandez




                                                                         12    DENEFITS, LLC, a foreign limited-liability             THE FAIR CREDIT REPORTING ACT,
                                                                               company; EQUIFAX INFORMATION                                15 U.S.C. § 1681, ET SEQ.
                                   (702) 563-4450 FAX: (702) 552-0408




                                                                               SERVICES, LLC, a foreign limited-liability
                                     8872 S. Eastern Avenue, Suite 270




                                                                         13
                                                                               company;
                                         Las Vegas, Nevada 89123




                                                                         14                                                                        JURY DEMAND
                                                                                                                  Defendants.
                                                                         15

                                                                         16          Plaintiff, Kym R. Secrist (“Plaintiff”), by and through the undersigned counsel of record,
                                                                         17   and for his claims for relief against Defendants, Denefits, LLC (“Denefits”) and Equifax
                                                                         18   Information Services, LLC (“Equifax”), complains and alleges as follows:
                                                                         19                                    JURISDICTION AND VENUE
                                                                         20          1.      This action arises out of Defendants’ violations of the Fair Credit Reporting Act,
                                                                         21   15 U.S.C. § 1681, et seq. (“FCRA”).
                                                                         22          2.      This court has jurisdiction over this matter under 15 U.S.C. § 1681(p) and 28 U.S.C.
                                                                         23   § 1331.
                                                                         24          3.      Under 28 U.S.C. § 1391(b), venue in this District is proper because, at all relevant
                                                                         25   times, Plaintiff and Defendants resided and/or conducted business in the District of Nevada.
                                                                         26          4.      Venue is also proper in this District because the acts and transactions that give rise
                                                                         27   to this action occurred, in substantial part, in the District of Nevada.
                                                                         28
                                                                                                                           Page 1 of 7
                                                                              Case 2:20-cv-02204-GMN-DJA Document 1 Filed 12/07/20 Page 2 of 7



                                                                          1                                                PARTIES

                                                                          2            5.     At all relevant times, Plaintiff resided in the State of Nevada.

                                                                          3            6.     As an individual, Plaintiff is a “consumer” under 15 U.S.C. 1681a(c).

                                                                          4            7.     Denefits is a foreign limited-liability company doing business in the State of

                                                                          5   Nevada.

                                                                          6            8.     Denefits regularly and in the ordinary course of business furnishes credit

                                                                          7   information about consumers, such as Plaintiff, to the national consumer reporting agencies, and

                                                                          8   is therefore a “furnisher” under 15 U.S.C. § 1681s-2(b).

                                                                          9            9.     Equifax is a foreign limited-liability company doing business in the State of
                                                                         10   Nevada.

                                                                         11            10.    Equifax is a “consumer reporting agency” under 15 U.S.C. § 1681a(f).
Law Office of Kevin L. Hernandez




                                                                         12            11.    Equifax is regularly engaged in the business of assembling, evaluating, and
                                   (702) 563-4450 FAX: (702) 552-0408
                                     8872 S. Eastern Avenue, Suite 270




                                                                         13   disbursing information concerning consumers for the purpose of furnishing consumer reports
                                         Las Vegas, Nevada 89123




                                                                         14   under 15 U.S.C. § 1681a(d).

                                                                         15            12.    Equifax disburses said consumer reports to third parties under contract for monetary

                                                                         16   compensation.

                                                                         17                                      FACTUAL ALLEGATIONS

                                                                         18            13.    Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                         19   below.

                                                                         20            14.    On or about October 2020, Plaintiff obtained a copy of his Equifax credit report

                                                                         21   and became aware that Defendants were reporting the following inaccurate information concerning

                                                                         22   Denefits – Account # KYSEXTXXXXXX (the “Account”):

                                                                         23                   •   “At least 120 days or more than four payments past due”

                                                                         24                   •   May 2020 – 30 days late

                                                                         25                   •   June 2020 – 30 days late

                                                                         26                   •   July 2020 – 120 days late

                                                                         27                   •   August 2020 – 120 days late

                                                                         28                   •   Past due amount of $2,379
                                                                                                                           Page 2 of 7
                                                                              Case 2:20-cv-02204-GMN-DJA Document 1 Filed 12/07/20 Page 3 of 7



                                                                          1                    •   Balance of $3,122

                                                                          2           15.      Denefits is a financing company for medical procedures, among other services.

                                                                          3           16.      Plaintiff used Denefits to finance medical treatments through a Nevada medical

                                                                          4   provider.

                                                                          5           17.      Plaintiff was informed that if the treatments were unsuccessful that Plaintiff could

                                                                          6   cancel future services and would not be billed for any services that were not used.

                                                                          7           18.      Plaintiff was further informed that he could submit a claim to his insurance

                                                                          8   company and would likely receive a “refund” of any and all charges, less any required copays.

                                                                          9   This statement is false, and no such “refunds” were ever provided by Plaintiff’s insurance provider
                                                                         10   because the procedure is experimental.

                                                                         11           19.      After the initial phase of treatments, it became clear that the medical provider could
Law Office of Kevin L. Hernandez




                                                                         12   not produce the promised results.
                                   (702) 563-4450 FAX: (702) 552-0408
                                     8872 S. Eastern Avenue, Suite 270




                                                                         13           20.      In a phone call with Denefits’ Patient Financing, a Denefits representative named
                                         Las Vegas, Nevada 89123




                                                                         14   “Scott” informed Planitiff that he would not be liable for any future payments to the Account and

                                                                         15   that Denefits would remove any delinquencies reporting to the national credit bureaus.

                                                                         16           21.      Denefits failed to update the Account as promised.

                                                                         17           22.      On October 12, 2020, Plaintiff submitted a written dispute to Equifax regarding the

                                                                         18   Account describing in detail the dispute and the account status.

                                                                         19           23.      Plaintiff enclosed with his written dispute copies of the Financing Agreement with

                                                                         20   Denefits and a screenshot of the inaccurate credit reporting to allow Equifax and Denefits to

                                                                         21   investigate and correct the inaccurate credit reporting.

                                                                         22           24.      On information and belief, Equifax submitted Plaintiff’s dispute to Denefits for

                                                                         23   investigation.

                                                                         24           25.      Defendants failed to fully investigate or correct the inaccuracies in Plaintiff’s credit

                                                                         25   report within thirty (30) days of receipt of Plaintiff’s dispute.

                                                                         26           26.      Upon receipt of Plaintiff’s dispute of the inaccurate information, Defendants failed

                                                                         27   to evaluate or consider any of Plaintiff’s information, claims, or evidence and did not make any

                                                                         28
                                                                                                                            Page 3 of 7
                                                                              Case 2:20-cv-02204-GMN-DJA Document 1 Filed 12/07/20 Page 4 of 7



                                                                          1   attempt to substantially or reasonably verify the disputed account information on Plaintiff’s credit

                                                                          2   reports.

                                                                          3            27.   Defendants failed to report that Plaintiff disputes the accuracy of the credit

                                                                          4   reporting.

                                                                          5            28.   Defendants failed to conduct a lawful investigation of the disputed account

                                                                          6   information on Plaintiff’s credit report.

                                                                          7            29.   In failing to delete the inaccurate information, Defendants continued to report

                                                                          8   inaccurate information in violation of the FCRA.

                                                                          9            30.   In failing to delete the inaccurate information, Defendants provided misleading
                                                                         10   information on Plaintiff’s credit report in violation of the FCRA.

                                                                         11            31.   Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and
Law Office of Kevin L. Hernandez




                                                                         12   credit score negatively.
                                   (702) 563-4450 FAX: (702) 552-0408
                                     8872 S. Eastern Avenue, Suite 270




                                                                         13                                     FIRST CLAIM FOR RELIEF
                                         Las Vegas, Nevada 89123




                                                                         14                          [Violations of 15 U.S.C. § 1681e(b) against Equifax]

                                                                         15            32.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                         16   below.

                                                                         17            33.   Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

                                                                         18   reasonable procedures to assure maximum possible accuracy in the preparation of the credit reports

                                                                         19   and credit files it publishes and maintains concerning Plaintiff.

                                                                         20            34.   As a direct and proximate result of this conduct alleged in this Complaint, Plaintiff

                                                                         21   suffered, and continues to suffer, damage by loss of credit and loss of ability to purchase and

                                                                         22   benefit from credit.

                                                                         23            35.   Equifax’s acts and omissions were willful, rendering them liable for punitive

                                                                         24   damages in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                         25            36.   In the alternative Equifax was negligent in the above-referenced acts and omissions,

                                                                         26   entitling Plaintiff to recovery under 15 U.S.C. § 1681o.

                                                                         27

                                                                         28
                                                                                                                          Page 4 of 7
                                                                              Case 2:20-cv-02204-GMN-DJA Document 1 Filed 12/07/20 Page 5 of 7



                                                                          1            37.   As a direct and proximate result of the above-referenced violations by Equifax,

                                                                          2   Plaintiff is entitled to statutory damages plus actual damages to be proven at the time of trial in

                                                                          3   this matter.

                                                                          4            38.   Plaintiff is entitled to recover costs and attorneys’ fees from Defendants in an

                                                                          5   amount to be determined by the court under 15 U.S.C. § 1681n or § 1681o.

                                                                          6            39.   Plaintiff may have suffered damages in other ways and to other extents not

                                                                          7   presently known to Plaintiff, and not specified in this Complaint.

                                                                          8            40.   Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                          9   this Complaint, and/or to present evidence of the same at the time of trial.
                                                                         10                                   SECOND CLAIM FOR RELIEF

                                                                         11                           [Violation of 15 U.S.C. § 1681i against Equifax]
Law Office of Kevin L. Hernandez




                                                                         12            41.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth
                                   (702) 563-4450 FAX: (702) 552-0408
                                     8872 S. Eastern Avenue, Suite 270




                                                                         13   below.
                                         Las Vegas, Nevada 89123




                                                                         14            42.   Equifax violated 15 U.S.C. § 1681i by failing to delete or correct the

                                                                         15   aforementioned above-referenced inaccurate information in Plaintiff’s credit files after receiving

                                                                         16   actual notice of the inaccuracies, by failing to conduct a lawful reinvestigation, by failing to

                                                                         17   maintain reasonable procedures with which to filter and verify disputed information in Plaintiff’s

                                                                         18   credit files, and by relying upon verification from a source it has reason to know is unreliable.

                                                                         19            43.   As a direct and proximate result of this conduct by Equifax, Plaintiff suffered, and

                                                                         20   continues to suffer, damage by loss of credit, and the loss of the ability to purchase and benefit

                                                                         21   from credit.

                                                                         22            44.   Equifax’s conduct was willful, rendering it liable for actual or statutory damages,

                                                                         23   and punitive damages in an amount to be determined by the court under 15 U.S.C. § 1681n.

                                                                         24            45.   Plaintiff is entitled to recover costs and attorneys’ fees from Equifax in an amount

                                                                         25   to be determined by the court under 15 U.S.C. § 1681n or § 1681o.

                                                                         26   ///

                                                                         27   ///

                                                                         28   ///
                                                                                                                          Page 5 of 7
                                                                              Case 2:20-cv-02204-GMN-DJA Document 1 Filed 12/07/20 Page 6 of 7



                                                                          1                                     THIRD CLAIM FOR RELIEF

                                                                          2                  [Violations of the FCRA, 15 U.S.C. § 1681s-2(b) against Denefits]

                                                                          3            46.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                          4   below.

                                                                          5            47.   Denefits violated the FCRA, 15 U.S.C. § 1681s-2(b), by continuing to report the

                                                                          6   false representations within Plaintiff’s credit file with Equifax; by failing to investigate Plaintiff’s

                                                                          7   dispute properly; by failing to review all relevant information regarding Plaintiff’s dispute; by

                                                                          8   failing to respond to Equifax accurately; by failing to report results on Plaintiff’s credit file

                                                                          9   correctly; and by failing to permanently and lawfully correct its own internal records to prevent
                                                                         10   the aforementioned violations.

                                                                         11            48.   As a direct and proximate result of this conduct alleged in this Complaint, Plaintiff
Law Office of Kevin L. Hernandez




                                                                         12   suffered, and continues to suffer, damage by loss of credit, and loss of ability to purchase and
                                   (702) 563-4450 FAX: (702) 552-0408
                                     8872 S. Eastern Avenue, Suite 270




                                                                         13   benefit from credit.
                                         Las Vegas, Nevada 89123




                                                                         14            49.   Denefits’ acts and omissions were willful, rendering it liable for punitive damages

                                                                         15   in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                         16            50.   In the alternative, Denefits was negligent in the above-referenced acts and

                                                                         17   omissions, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

                                                                         18            51.   As a direct and proximate result of the above-referenced violations by Denefits,

                                                                         19   Plaintiff is entitled to statutory damages plus actual damages to be proven at the time of trial in

                                                                         20   this matter.

                                                                         21            52.   Plaintiff is entitled to recover costs and attorney’s fees from Denefits in an amount

                                                                         22   to be determined by the court under 15 U.S.C. § 1681n or § 1681o.

                                                                         23            53.   Plaintiff may have suffered damages in other ways and to other extents not

                                                                         24   presently known to Plaintiff, and not specified in this Complaint.

                                                                         25            54.   Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                         26   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                         27            WHEREFORE, Plaintiff prays for relief as follows:

                                                                         28            1.    For an award of actual damages;
                                                                                                                           Page 6 of 7
                                                                              Case 2:20-cv-02204-GMN-DJA Document 1 Filed 12/07/20 Page 7 of 7



                                                                          1        2.    For an award of statutory damages;

                                                                          2        3.    For punitive damages;

                                                                          3        4.    For an award reimbursing Plaintiff for reasonable attorney’s fees, costs, and interest

                                                                          4              incurred; and

                                                                          5        5.    For such other further relief as the court deems proper.

                                                                          6                       TRIAL BY JURY DEMANDED ON ALL COUNTS.

                                                                          7        Dated: December 7, 2020
                                                                                                                                LAW OFFICE OF KEVIN L.
                                                                          8                                                     HERNANDEZ
                                                                          9                                                     /s/ Kevin L. Hernandez
                                                                                                                                Kevin L. Hernandez, Esq.
                                                                         10                                                     Nevada Bar No. 12594
                                                                                                                                8872 S. Eastern Avenue, Suite 270
                                                                         11                                                     Las Vegas, Nevada 89123
Law Office of Kevin L. Hernandez




                                                                                                                                T: (702) 563-4450
                                                                         12                                                     F: (702) 552-0408
                                                                                                                                kevin@kevinhernandezlaw.com
                                   (702) 563-4450 FAX: (702) 552-0408
                                     8872 S. Eastern Avenue, Suite 270




                                                                         13                                                     Attorney for Plaintiff
                                         Las Vegas, Nevada 89123




                                                                         14

                                                                         15

                                                                         16

                                                                         17

                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                                                                      Page 7 of 7
